Name: Commission Delegated Regulation (EU) 2016/758 of 4 February 2016 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards adapting Annex III thereto (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: European construction;  economic geography;  transport policy;  Europe;  organisation of transport;  cooperation policy
 Date Published: nan

 14.5.2016 EN Official Journal of the European Union L 126/3 COMMISSION DELEGATED REGULATION (EU) 2016/758 of 4 February 2016 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards adapting Annex III thereto (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 49(6) thereof, Whereas: (1) Regulation (EU) No 1315/2013 provides for the possibility to adapt the indicative maps of the trans-European transport network (TEN-T) which has been extended to specific neighbouring countries based on high-level agreements on transport infrastructure networks between the Union and the neighbouring countries concerned. (2) A high-level agreement between the Union and the Western Balkans countries Albania, Bosnia and Herzegovina, Kosovo, the former Yugoslav Republic of Macedonia, Montenegro and Serbia was endorsed on 27 August 2015 at the Western Balkans 6 Summit in Vienna on the adaptation of the indicative extension of the comprehensive TEN-T maps, as well as on the identification of the core network connections on the comprehensive network maps. The agreement concerns the lines of the railway and road networks, as well as ports and airports. The adaptation of the indicative comprehensive network maps and, in particular, the identification of the indicative core network should allow the Union to better target its cooperation, including in terms of its financial support, with the Western Balkans. (3) A high-level agreement between the Union and Iceland and Norway was reached on 30 October 2015, in the framework of the Joint Committee established by the Agreement on the European Economic Area, on the adaptation of the indicative extension of the comprehensive TEN-T maps in those countries. The adaptation concerns a limited number of adjustments on the road, ports, and airports network maps to more accurately reflect the alignment of the indicative TEN-T, according to the TEN-T methodology (2). (4) Regulation (EU) No 1315/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 1315/2013 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 20.12.2013, p. 1. (2) SWD(2013) 542 final. ANNEX Annex III to Regulation (EU) No 1315/2013 is amended as follows: (1) point 11.1 is replaced by the following: (2) point 11.2 is replaced by the following: (3) point 11.3 is replaced by the following: (4) point 11.4 is replaced by the following: (5) point 13.1 is replaced by the following: (6) point 13.2 is replaced by the following: (7) point 13.3 is replaced by the following: (8) point 13.4 is replaced by the following: